United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 18, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 04-10810
                           Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

MICHAEL LAWRENCE MILLER,

                                     Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                        (4:03-CR-226-ALL-A)
                       --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Michael Lawrence Miller, a correctional

officer with the Bureau of Prisons, was convicted by a jury of

aggravated sexual abuse, sexual abuse of a ward, and abusive sexual

contact.   He was sentenced to a total of 150 months in prison and

four years of supervised release.

     Counsel has not adequately briefed the claim that the evidence

was insufficient to support Miller’s conviction.   He was convicted

of committing the above-listed crimes, but counsel has failed even



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
to recite the elements of each offense and how the evidence

purportedly failed to support each element.             Counsel’s argument

contains no citation to the record and no substantive “argument” on

the issue of the insufficiency of the evidence; rather, it consists

of nothing more than conclusional assertions.               See Brinkmann v.

Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.

1987). Thus, Miller’s challenge to the sufficiency of the evidence

to support his convictions is deemed abandoned on appeal.                 See

Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).

     Miller claims that his legal representation was ineffective at

trial   because   his    counsel     suffered    from   a   serious   medical

disability   that       interfered    with      his   ability   to    conduct

comprehensive, thorough cross-examination of the witnesses.               As

this is not one of those rare cases in which the record is

sufficiently developed to allow this court to evaluate the merits

of Miller’s ineffectiveness claim, we decline to address it here.

See United States v. Navejar, 963 F.2d 732, 735 (5th Cir. 1992).

Miller may pursue his claim of ineffective assistance of counsel in

a collateral proceeding under 28 U.S.C. § 2255.

     The judgment of the district court is

AFFIRMED.




                                       2